           Case 1:20-cv-00779-JLT Document 8 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    STARLENA FLEMING,                                        Case No. 1:20cv-cv-0779 JLT (PC)

12                          Plaintiff,                         ORDER TO SUBMIT APPLICATION
                                                               TO PROCEED IN FORMA PAUPERIS
13            v.                                               OR PAY FILING FEE WITHIN 45 DAYS

14    M. PALLARES, et al.,
15                          Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

18   § 1983. Plaintiff has not paid the $400.00 filing fee or submitted an application to proceed in

19   forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, the Court ORDERS as follows:

20           1. The Clerk of Court is directed to send plaintiff a copy of the application to proceed in

21                 forma pauperis;

22           2. Plaintiff shall submit, within forty-five days of the date of service of this order, the

23                 attached application to proceed in forma pauperis, completed and signed, or in the

24                 alternative, pay the $400.00 filing fee for this action;

25   ///

26   ///

27   ///

28   ///
                                                           1
        Case 1:20-cv-00779-JLT Document 8 Filed 01/15/21 Page 2 of 2


 1        3. No requests for extension will be granted without a showing of good cause.

 2              Failure to comply with this order will result in dismissal of this action.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     January 14, 2021                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
